HERSEY, Chief Judge.
We reverse and remand this case for an appropriate hearing based upon appellee’s confession of error.
Appellant has filed a motion for appellate attorney’s fees. In response appellee has filed an affidavit to the effect that appellee had contacted appellant’s counsel and stated that appellee was willing to have the default entered below in a foreclosure proceeding vacated, but that appellant had refused and prosecuted his appeal. On its face, this state of facts constitutes an abuse of the appellate process, a waste of taxpayers’ money and a totally unnecessary and inappropriate burden on the already severely taxed time of the appellate court. On remand, the trial court is directed to hold a hearing and if it appears that: (1) there was an unconditional offer by appellee to permit the default to be vacated but that (2) appellant or his counsel, without any reasonable basis for doing so, refused that offer in order to proceed with his appeal, then attorney’s fees for this appeal shall be assessed in favor of appel-lee pursuant to section 57.105, Florida Statutes (Supp.1986).
ANSTEAD and DELL, JJ., concur.